Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as March 13, 2018, the date of the earliest priority application (United States provisional patent application serial number 62/642,237) for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application.
The effective filing date of this AIA  application is seen as October 3, 2018, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The claims filed July 26, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1
1
Cancelled:
none
none
Withdrawn:
none
none
Added:
none
4

Claims 1-4 are currently pending.
No claims have been cancelled.
No claims have been withdrawn.
Claims 1-4 are currently outstanding and subject to examination.
This is a notice of allowability and is the seventh action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

THE TITLE IS CHANGED TO READ AS:
“TRANSCEIVER MODULE ASSEMBLY HAVING STOPPER POSITIONING”

Claims Allowed
Claims 1-4 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest
a transceiver module with the particular stopper positioning
as set forth in the claimed combination of independent claim(s) 1.
No references were found that supported these features.
The cited references are seen as providing the closest related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20190285817 A1 of September 19, 2019 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to transceiver module construction.
During examination, examiner may have generated certain lists of reference numbers extracted from one or more of the cited references, including the present application. Some or all of these may be included as non-patent literature/NPL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
September 11, 2021